DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of claim(s) 1-8 and 10-20 presented on Pages 7-9 of the Remarks of 9/12/2022 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-13, 15, and 18 are rejected under both 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims are all dependent on cancelled Claim 2. As such, they are improper dependent claims and they are indefinite for it being unknown as to which alternative claim/-s they were intended to have their dependency changed to upon the cancelation of Claim 2.  For purposes of compact prosecution, the Examiner is interpreting the claims as if they are all dependent on Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 9719801, hereinafter Ferguson; already of record on the IDS) in view of Abari et al. (US 2019/0204425, hereinafter Abari; already of record), further in view of Kümmerle et al. (US 2018/0045536, hereinafter Kuemmerle; already of record on the IDS).

Regarding claim 1, Ferguson discloses:
A method for calibrating at least one position sensor in a vehicle (Abstract), comprising:
accessing a map in in a memory of the vehicle with at least one item of virtual location information from an environment of a predefined calibration route (Fig. 3 Element 306; Col. 8 Line 64 - Col. 9 Line 12; Col. 10 Lines 58-63; Col. 17 Lines 26-49);
…
detecting at least one item of actual location information via the at least one position sensor, while the vehicle moves on the predefined calibration route (Fig. 3 Element 302 and 304; Col. 14 Lines 7-25; Col. 15 Line 53 - Col. 16 Line 27);
carrying out a comparison between the at least one item of virtual location information and the at least one item of actual location information (Fig. 3 Element 310; Col. 19 Lines 4-41),
…

Ferguson does not disclose:
…
moving the vehicle on the predefined calibration route;
…
calculating a map-based movement of the vehicle within the map based on the comparison;
calculating an odometry-based movement of the vehicle; and
calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement;
wherein the predefined calibration route is located at a production location of the vehicle and the vehicle is moved on the predefined calibration route during calibration.

However in the same field of endeavor, Abari teaches a method of initiating a calibration routine for one or more sensors of an autonomous vehicle (Abstract) and more specifically:
...
moving the vehicle on the predefined calibration route (Paragraph [0034], i.e. path defined by a track);
…
wherein the predefined calibration route [is utilized]… and the vehicle is moved on the predefined calibration route during calibration (Paragraph [0034], i.e. path defined by a track).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ferguson to incorporate …moving the vehicle on the predefined calibration route;…wherein the predefined calibration route [is utilized]… and the vehicle is moved on the predefined calibration route during calibration, as taught by Abari. Doing so would allow for multiple sensors to be calibrated at once, which would minimize service time, as recognized by Abari (Paragraph [0016]).

The combination of Ferguson and Abari does not teach:
…
calculating a map-based movement of the vehicle within the map based on the comparison;
calculating an odometry-based movement of the vehicle; and
calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement;
wherein the… calibration is located at a production location of the vehicle…

However in the same field of endeavor, Kuemmerle teaches a vehicle and a method for determining a calibration parameter of a vehicle (Abstract) and more specifically: 
…
calculating a map-based movement of the vehicle within the map based on the comparison (Paragraphs [0035]-[0036], [0043], and [0051]-[0052], i.e. calibrating sensors by comparing map-based movement with odometry-based movement);
calculating an odometry-based movement of the vehicle (Paragraphs [0035]-[0036], [0043], and [0051]-[0052], i.e. calibrating sensors by comparing map-based movement with odometry-based movement); and
calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement (Paragraphs [0035]-[0036], [0043], and [0051]-[0052], i.e. calibrating sensors by comparing map-based movement with odometry-based movement);
wherein the… calibration is located at a production location of the vehicle (Paragraph [0003], i.e. Kuemmerle teaches calibration for driverless transport systems, i.e. the vehicle, occurring at production plants. Abari above teaches a predefined calibration route at a calibration facility)…

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Ferguson to incorporate …calculating a map-based movement of the vehicle within the map based on the comparison; calculating an odometry-based movement of the vehicle; and calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement; wherein the… calibration is located at a production location of the vehicle…, as taught by Kuemmerle. Doing so would allow for calibration of an autonomous vehicle to be carried out with high precision, as recognized by Kuemmerle (Paragraph [0009]).

Regarding claim 3, the combination of Ferguson, Abari, and Kuemmerle teaches the 
method of claim 1. The combination of Ferguson, Abari, and Kuemmerle further teaches: wherein the vehicle is towed on the predefined calibration route with a towing device (Abari: Paragraph [0034]).
	The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 4, the combination of Ferguson, Abari, and Kuemmerle teaches the method of claim 1. Ferguson further discloses: wherein the at least one item of actual location information is detected above the vehicle in the direction of gravity (Col. 11 Lines 24-36, i.e. traffic lights or traffic signs above the vehicle).

Regarding claim 5, the combination of Ferguson, Abari, and Kuemmerle teaches the method of claim 1. The combination of Ferguson, Abari, and Kuemmerle further teaches: wherein characterized in that the vehicle is moved on the predefined calibration route at least partially inside a building (Abari: Paragraph [0034]).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 6, the combination of Ferguson, Abari, and Kuemmerle teaches the method of claim 1. Additionally, the combination of Ferguson, Abari, and Kuemmerle further teaches: wherein the calibrating is carried out iteratively using a plurality of comparisons between the map-based movement and the odometry-based movement (Ferguson: Col. 4 Lines 4-19, i.e. multiple comparisons using different configurations or processors is iteratively using a multiplicity of comparisons. Kuemmerle: Paragraphs [0035]-[0036], [0043], and [0051]-[0052], i.e., the odometry- based movement).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 7, the combination of Ferguson, Abari, and Kuemmerle teaches the method of claim 1. Additionally, the combination of Ferguson, Abari, and Kuemmerle further teaches: wherein a camera-based movement of the vehicle is calculated by using multiple position sensors, and the multiple position sensors are calibrated simultaneously based on a comparison between the map-based movement and the odometry-based movement (Ferguson: Col. 5 Lines 39-52; Col. 8 Line 36 - Col. 9 Line 12; Col. 20 Lines 58-63, i.e. calibrating any number of sensors simultaneously with multiple generated maps. Kuemmerle: Paragraphs [0035]-[0036], [0043], and [0051]-[0052], i.e., the odometry- based movement).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claims 8 and 10, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
	Regarding claim 8, Ferguson further discloses: a non-transitory medium comprising instructions that, during the execution of the computer program by a computer, cause the computer to execute (Col.13 Lines 25-56)….
Regarding claim 10, Ferguson further discloses: a control unit (Col. 13 Lines 25-56; Col. 14 Lines 26-44, i.e. computing device)….

Regarding claim 11, the combination of Ferguson, Abari, and Kuemmerle teaches:
A calibration route for calibrating a vehicle (Ferguson: Abstract), which calibration route 
is configured as a track for the vehicle to travel on (Abari: Paragraph [0034]), 
wherein the calibration route comprises at least one item of predefined location information, based on which at least one position sensor of the vehicle can be calibrated and which predefined calibration route is arranged at least partially inside a building (Abari: Paragraph [0034]) at a production location of the vehicle (Kuemmerle: Paragraph [0003], i.e. Kuemmerle teaches calibration for driverless transport systems, i.e. the vehicle, occurring at production plants. Abari above teaches a predefined calibration route at a calibration facility).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 3
above, and are therefore rejected on the same premise.

Regarding claims 13 and 14, the claim(s) recites analogous limitations to claim(s) 4
above, and are therefore rejected on the same premise.

Regarding claims 15-17, the claim(s) recites analogous limitations to claim(s) 5
above, and are therefore rejected on the same premise.

Regarding claims 18-20, the claim(s) recites analogous limitations to claim(s) 6
above, and are therefore rejected on the same premise.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663
           
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663